Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Tony Josephson on July 1, 2022.

Please amend the claims as follows: 
Claim 1 (Currently Amended) A method, comprising:
receiving, from a client device, a first set of listing data for generating a listing of an item for sale on an online marketplace; 
	generating an input based on the first set of listing data; 	providing the input to a machine learning model trained based on historical listing data associated with previous listings posted to the online marketplace, the machine learning model outputting a first likelihood value based on the input, the first likelihood value indicating a likelihood that the listing will result in a sale within a given time period; [[and]]	causing presentation of a graphical indicator on a display of the client device based on the first likelihood value, the graphical indicator representing the likelihood that the listing will result in the sale within the given time period; 
determining, based on the first set of listing data, a recommended modification to be performed to the listing of the item for sale;	determining an expected change to the first likelihood value resulting from performance of the recommended modification;	causing presentation of a notification on the display of the client device, the notification identifying the recommended modification and the expected change to the first likelihood value resulting from performance of the recommended modification;
performing the recommended modification; and	adjusting the graphical indicator based on performing the recommended modification.

Claim 5 (Canceled)

Claim 8 (Currently Amended) A system comprising:	one or more computer processors; and	one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations comprising:
receiving, from a client device, a first set of listing data for generating a listing of an item for sale on an online marketplace;	generating an input based on the first set of listing data;	providing the input to a machine learning model trained based on historical listing data associated with previous listings posted to the online marketplace, the machine learning model outputting a first likelihood value based on the input, the first likelihood value indicating a likelihood that the listing will result in a sale within a given time period; [[and]]	causing presentation of a graphical indicator on a display of the client device based on the first likelihood value, the graphical indicator representing the likelihood that the listing will result in the sale within the given time period;
determining, based on the first set of listing data, a recommended modification to be performed to the listing of the item for sale;	determining an expected change to the first likelihood value resulting from performance of the recommended modification;	causing presentation of a notification on the display of the client device, the notification identifying the recommended modification and the expected change to the first likelihood value resulting from performance of the recommended modification;
performing the recommended modification; and	adjusting the graphical indicator based on performing the recommended modification.

Claim 12 (Canceled)

Claim 15 (Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of one or more computing devices, cause the one or more computing devices to perform operations comprising:	receiving, from a client device, a first set of listing data for generating a listing of an item for sale on an online marketplace;	generating an input based on the first set of listing data;	providing the input to a machine learning model trained based on historical listing data associated with previous listings posted to the online marketplace, the machine learning model outputting a first likelihood value based on the input, the first likelihood value indicating a likelihood that the listing will result in a sale within a given time period; [[and]]	causing presentation of a graphical indicator on a display of the client device based on the first likelihood value, the graphical indicator representing the likelihood that the listing will result in the sale within the given time period;
determining, based on the first set of listing data, a recommended modification to be performed to the listing of the item for sale;	determining an expected change to the first likelihood value resulting from performance of the recommended modification;	causing presentation of a notification on the display of the client device, the notification identifying the recommended modification and the expected change to the first likelihood value resulting from performance of the recommended modification;
performing the recommended modification; and	adjusting the graphical indicator based on performing the recommended modification.

Claim 19 (Canceled)

Allowable Subject Matter
Claims 1-4, 6-11, 13-18, and 20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: Statement of allowance is in reference to independent claims 1, 8, and 15. All other claims are dependent on these independent claims. 
	Independent claims 1, 8, and 15 recite a combination of elements not found in the prior art.  Specifically, the claims recite the following:

“…determining, based on the first set of listing data, a recommended modification to be performed to the listing of the item for sale; determining an expected change to the first likelihood value resulting from performance of the recommended modification; causing presentation of a notification on the display of the client device, the notification identifying the recommended modification and the expected change to the first likelihood value resulting from performance of the recommended modification; performing the recommended modification; and adjusting the graphical indicator based on performing the recommended modification.”

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 2021/0133862 A1 (“Singh”): Singh teaches a method comprising: receiving, from a client device (Fig. 1, “110”), a first set of listing data for generating a listing of an item for sale (paragraph [0026], lines 1-7; paragraph [0059]) on an online marketplace (Fig. 1, “120”; paragraph [0020], lines 1-7; paragraph [0022], lines 1-3; paragraph [0031], lines 1-3); generating an input based on the first set of listing data (Fig. 8, “802”, “804”, “810”, “816”, and “824” show input for listing data; paragraph [0059]); based on historical listing data associated with previous listings posted to the online marketplace, outputting a first likelihood value based on the input, the first likelihood value indicating a likelihood that the listing will result in a sale within a given time period (paragraph [0060], lines 4-11); and causing presentation of a graphical indicator on a display of the client device based on the first likelihood value, the graphical indicator representing the likelihood that the listing will result in the sale within the given time period (Fig. 8, “820” shows a probability of 75% of selling the item within 7 days). However, Singh is not a valid reference because it is under common assignment with the assignee of the instant application.
(ii) US 2019/0287125 A1 (“Kumar”): Kumar teaches a method comprising: receiving, from a client device (Fig. 1, “104(1)”; paragraph [0033], lines 1-3), a first set of listing data for generating a listing of an item (paragraph [0090], lines 1-21) for sale on an online marketplace (paragraph [0154], lines 1-5); generating an input based on the first set of listing data (paragraph [0090], lines 11-13); providing the input to a price determination module (Fig. 2, “132”; paragraph [0045], lines 9-16) based on historical listing data associated with previous listing posted to the online marketplace (paragraphs [0027]; [0028], lines 1-14; [0097], lines 10-18), the price determination module outputting a first likelihood value based on the input, the first likelihood value indicating a likelihood that the listing will result in a sale within a given time period (paragraphs [0094], [0102], lines 1-35, and [0110], lines 9-11); and causing presentation of a graphical indicator on a display of the client device, the graphical indicator representing the first likelihood value (Fig. 7; paragraphs [0105] and [0131]). However, Kumar does not teach or suggest the limitations identified above.
(iii) “The Definitive Guide to Creating Perfect Product Listing Pages in 2020” by Anthony Brebion (“Brebion”): Brebion provides a guide for sellers to create a product listing page. However, Brebion does not teach or suggest the limitations identified above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusion                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/Primary Examiner, Art Unit 3625